DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

              RAFAEL BURGOS-VAZQUEZ and JUAN GOMEZ,
                            Appellants,

                                      v.

   JP MORGAN CHASE BANK, National Association, as successor to
               WASHINGTON MUTUAL BANK,
                        Appellee.

                               No. 4D15-2210

                               [March 23, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Lynn Rosenthal, Judge; L.T. Case No. CACE08034579
(11).

   Rafael Burgos-Vazquez and Juan Gomez, Hollywood, pro se.

    W. Aaron Daniel and Elliot B. Kula of Kula & Associates, P.A., Miami,
for appellee.

PER CURIAM.

   Appellants Juan Gomez, the sole defendant in the underlying
foreclosure case, and Rafael Burgos-Vazquez, who has joined in the appeal
despite not having been a party to the underlying action, claim to challenge
an order rendered on May 7, 2015, denying Mr. Gomez’s motion to cancel
the foreclosure sale. This order itself is non-final and non-appealable.
Moreover, the initial brief on appeal raises issues solely addressed to the
final judgment of foreclosure entered on January 5, 2009. This appeal is
untimely from the final judgment. Fla. R. App. P. 9.110(b). We therefore
dismiss this appeal.

CIKLIN, C.J., WARNER and GERBER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.